Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 30, 2021

                                      No. 04-19-00403-CV

          THE TEXAS BRANDON CORPORATION, INC. and Ronald R. Wilson,
                               Appellants

                                                v.

                          EOG RESOURCES, INC. and Fred Levine,
                                     Appellees

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 16-03-00066-CVK
                          Honorable Russell Wilson, Judge Presiding

                                         ORDER

        On December 9, 2020, we issued an opinion and judgment affirming the trial court’s
judgment in its entirety. Because no party timely filed a motion for rehearing or motion for
reconsideration en banc, our plenary power to vacate or modify our December 9, 2020 judgment
expired on March 1, 2021. TEX. R. APP. P. 19.1, 19.3. On May 4, 2021, we issued our mandate in
this case. TEX. R. APP. P. 18.1.

       On November 24, 2021, appellants filed a “Brief on the Merits” asking us “to reverse the
judgment of the trial court and grant to the Plaintiff’s [sic] Final Judgment.” Because our plenary
power has expired, we no longer have jurisdiction to review the trial court’s judgment. Id. R.
19.3; Real Prop. Located at 404 Fuller Str., Kerrville, Kerr County v. State, No. 04-21-00016-
CV, 2021 WL 1110530, at *1 (Tex. App.—San Antonio Mar. 24, 2021, no pet.) (mem. op.).
Accordingly, appellant’s November 24, 2021 brief is STRICKEN.

       It is so ORDERED on November 30, 2021.

                                                 PER CURIAM



       ATTESTED TO: _____________________________
                    Michael A. Cruz,
                    Clerk of Court